PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Smoot et al.
Application No. 15/830,522
Filed: 4 Dec 2017
For: INTEGRATED CIRCUIT WITH INTEGRALLY FORMED MICRO-CHANNEL OSCILLATING HEAT PIPE
:
:
:
:     SUA SPONTE WITHDRAWAL
:     OF HOLDING OF ABANDONMENT
:
:




This decision sua sponte withdraws holding of abandonment in the above-identified application.

The record shows applicant filed a timely reply on March 11, 2019, within the two-month shortened statutory period for response set in the Restriction Requirement mailed on January 11, 2019. On June 12, 2019, the examiner mailed a Miscellaneous Communication, stating the reply filed on March 11, 2019, was not fully responsive to the prior Office action, and setting a shortened statutory period of one month or 30 days, whichever was later, to respond. On June 17, 2019, the examiner mailed a Notice of Non-Compliance, again stating the reply filed on March 11, 2019, was not fully responsive to the prior Office action, and setting a shortened statutory period of one month or 30 days, whichever was later, to respond. On February 13, 2020, the Office issued a Notice of Abandonment.

The record further reveals that the Supervisor Patent Examiner (SPE) and the examiner conducted a telephonic interview with applicant’s attorney on July 29, 2021. On August 2, 2021, the SPE issued an Examiner-Initiated Interview Summary, in which the examiner stated that the Miscellaneous Communication mailed on June 12, 2019, and the Notice of Non-Compliance mailed June 17, 2019, were vacated because they incorrectly indicated that the election filed on March 11, 2019, was non-compliant. The SPE further indicated that the Notice of Abandonment of February 13, 2020, was mailed in error.  

In view thereof, the Office sua sponte withdraws holding of abandonment.  The application is restored to pending status for further action by the examiner on the reply filed March 11, 2019.  




This matter is being referred to Technology Center Art Unit 2812 for appropriate action consistent with this decision.

Inquiries concerning this decision may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET